RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1069-18T4

E.A.,

          Plaintiff-Respondent,

v.

G.D.,

     Defendant-Appellant.
_____________________________

                    Argued November 18, 2019 – Decided December 3, 2019

                    Before Judges Fasciale and Mitterhoff.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Bergen County,
                    Docket No. FV-02-0248-19.

                    Brett M. Rosen argued the cause for appellant (Law
                    Offices of Jonathan F. Marshall, attorneys; Jeff Edward
                    Thakker, of counsel; Brett M. Rosen, on the briefs).

                    Michael A. Orozco argued the cause for respondent
                    (Price Meese Shulman & D'Arminio, PC, attorneys;
                    Michael A. Orozco, on the brief).

PER CURIAM
      Defendant appeals from a September 21, 2018 final restraining order

(FRO) entered under the Prevention of Domestic Violence Act of 1991 (PDVA),

N.J.S.A. 2C:25-17 to -35. Judge Mitchell I. Steinhart conducted the trial,

entered the FRO, and rendered an oral opinion.

      Plaintiff, defendant's former girlfriend, obtained a temporary restraining

order (TRO) alleging that defendant engaged in criminal coercion, harassment,

and cyber harassment. 1     The judge conducted the FRO hearing and took

testimony from the parties and defendant's friend (the friend). The judge found

that plaintiff was credible, that defendant committed the predicate acts, and that

the FRO was necessary for plaintiff's protection.

      On appeal, defendant argues:

            POINT I
            THE     [JUDGE] ERRONEOUSLY     DENIED
            [DEFENDANT'S]   REQUEST     FOR     AN
            ADJOURNMENT; THE FRO SHOULD BE
            VACATED AS [DEFENDANT'S] RIGHT TO DUE
            PROCESS WAS VIOLATED.

            POINT II
            THE [JUDGE'S] FINDINGS ON THE FIRST AND
            SECOND      SILVER     ELEMENTS     ARE
            INCONSISTENT; THERE WAS AN INSUFFICIENT
            BASIS FOR ENTERING THE FRO.


1
  Although she also alleged that defendant engaged in terroristic threats, the
judge disagreed.
                                                                          A-1069-18T4
                                        2
             POINT III
             THE    [JUDGE]  SHOULD    HAVE    ASKED
             [DEFENDANT] IF HE AGREED TO THE ENTRY OF
             EXHIBIT P-1; ISSUES REGARDING THE
             AUTHENTICITY OF THE DOCUMENT BECAME
             CLEAR DURING THE COURSE OF THE HEARING.

             POINT IV
             WHAT [PLAINTIFF'S BOYFRIEND] SAID TO
             [DEFENDANT] WAS NOT "HEARSAY," AND THE
             [JUDGE'S] RULING ON THIS ISSUE PREVENTED
             THE PROPER DEVELOPMENT OF THE RECORD.

             POINT V
             THERE WAS INSUFFICIENT EVIDENCE TO
             SUPPORT THE FINDINGS OF DOMESTIC
             VIOLENCE AND THE NEED FOR AN FRO.

             POINT VI
             [DEFENDANT] SHOULD HAVE BEEN ENTITLED
             TO COUNSEL.

             POINT VII
             UNLESS AND UNTIL THE JUDICIARY PROVIDES
             FOR THE ASSIGNMENT OF DEFENSE COUNSEL
             IN PDVA FRO CASES, THE RULES OF COURT DO
             NOT SECURE . . . [DEFENDANT'S] DUE-PROCESS
             RIGHTS.

             POINT VIII
             IN THE EVENT OF A REMAND, [DEFENDANT]
             WISHES TO PRESERVE HIS JURISDICTIONAL
             ARGUMENTS.

We affirm.




                                                          A-1069-18T4
                                 3
      At the time she obtained the TRO, plaintiff was living with her mother in

New Jersey. At the FRO hearing, plaintiff testified that she previously dated

defendant.   Defendant sent plaintiff multiple text messages, which led to

plaintiff obtaining the TRO. Defendant also posted revealing photographs of

plaintiff and her personal information online, which led to people contacting

her. The judge read the details of many of the text messages—appearing on

approximately fifty-one pages—into the record. In finding plaintiff credible,

the judge found that the text messages corroborated her testimony. The judge

said "I don't believe all the excuses that conveniently came from . . . defendant."

      In a domestic violence case, we accord substantial deference to a judge's

findings, which "are binding on appeal when supported by adequate, substantial,

credible evidence," especially when—like here—much of the evidence is

testimonial and implicates credibility determinations. Cesare v. Cesare, 154
N.J. 394, 412 (1998). We do not disturb the judge's factual findings and legal

conclusions, unless we are "'convinced that they are so manifestly unsupported

by or inconsistent with the competent, relevant and reasonably credible evidence

as to offend the interests of justice.'" Ibid. (quoting Rova Farms Resort, Inc. v.

Inv'rs Ins. Co., 65 N.J. 474, 484 (1974)).




                                                                           A-1069-18T4
                                        4
      When determining whether to grant an FRO pursuant to the PDVA, the

judge must make two determinations. Silver v. Silver, 387 N.J. Super. 112, 125-

27 (App. Div. 2006). Under the first Silver prong, "the judge must determine

whether the plaintiff has proven, by a preponderance of the credible evidence,

that one or more of the predicate acts set forth in N.J.S.A. 2C:25-19(a) has

occurred." Id. at 125. Here, plaintiff alleged that defendant engaged in criminal

coercion, harassment, and cyber harassment.

      A person is guilty of harassment where, "with purpose to harass another,"

he or she:

             a. Makes, or causes to be made, a communication or
             communications anonymously or at extremely
             inconvenient hours, or in offensively coarse language,
             or any other manner likely to cause annoyance or alarm;

             b. Subjects another to striking, kicking, shoving, or
             other offensive touching, or threatens to do so; or

             c. Engages in any other course of alarming conduct or
             of repeatedly committed acts with purpose to alarm or
             seriously annoy such other person.

             [N.J.S.A. 2C:33-4(a) to (c).]

Harassment requires the defendant to act with the purpose of harassing the

victim. J.D. v. M.D.F., 207 N.J. 458, 486 (2011). A judge may use "[c]ommon




                                                                         A-1069-18T4
                                        5
sense and experience" when determining a defendant's intent. State v. Hoffman,

149 N.J. 564, 577 (1997).

      The judge found defendant guilty of harassment.            After making his

credibility findings and detailing what the multiple text messages said, the judge

stated:

            [F]or all those reasons . . . I find . . . defendant had the
            purpose to harass, made . . . comments,
            communications in a manner likely to cause annoyance
            or alarm to . . . plaintiff, and engaged in alarming
            conduct of repeated texts with the purpose to seriously
            annoy . . . plaintiff, and that to worry, trouble or offend
            her.
                  ....

            There's absolutely no relevant purpose for . . . defendant
            to have sent most of these texts except to annoy, alarm
            or bother . . . plaintiff.

      In addition to finding that defendant committed the predicate act o f

harassment, the judge made specific findings as to plaintiff's allegation that

defendant engaged in cyber harassment, which differs from the act of

harassment. N.J.S.A. 2C:33-4.1 governs the elements of cyber harassment and

states:

            a. A person commits the crime of cyber[]harassment if,
            while making a communication in an online capacity
            via any electronic device or through a social
            networking site and with the purpose to harass another,
            the person:

                                                                           A-1069-18T4
                                         6
             (1) threatens to inflict injury or physical harm to any
             person or the property of any person;

             (2) knowingly sends, posts, comments, requests,
             suggests, or proposes any lewd, indecent, or obscene
             material to or about a person with the intent to
             emotionally harm a reasonable person or place a
             reasonable person in fear of physical or emotional harm
             to his person; or

             (3) threatens to commit any crime against the person or
             the person's property.

In finding defendant engaged in cyber harassment, the judge noted that "the

texts, the sending of . . . plaintiff the two e[xp]licit photos was only meant to put

her in fear, emotional harm[.]"

      As to criminal coercion, the judge first defined the offense and then made

his findings. In pertinent part, under N.J.S.A. 2C:13-5(a), a person is guilty of

criminal coercion if:

             [W]ith purpose unlawfully to restrict another's freedom
             of action to engage or refrain from engaging in conduct,
             he threatens to:

             (1) Inflict bodily injury on anyone or commit any other
             offense, regardless of the immediacy of the threat;

             (2) Accuse anyone of an offense;

             (3) Expose any secret which would tend to subject any
             person to hatred, contempt or ridicule, or to impair his
             credit or business repute[.]


                                                                             A-1069-18T4
                                         7
The judge found that defendant used the photographs depicting plaintiff in the

nude to ruin her relationship with her parents and affect her future study in

school.

      Under the second Silver prong, a judge must also determine whether a

restraining order is necessary to protect the plaintiff from future acts or threats

of violence. 387 N.J. Super. at 127. The commission of one of the predicate

acts of domestic violence set forth in N.J.S.A. 2C:25-19(a) does not, on its own,

"automatically . . . warrant the issuance of a domestic violence [restraining]

order." Corrente v. Corrente, 281 N.J. Super. 243, 248 (App. Div. 1995).

Although that determination "is most often perfunctory and self-evident, the

guiding standard is whether a restraining order is necessary, upon an evaluation

of the factors set forth in N.J.S.A. 2C:25-29(a)(1) to -29(a)(6), to protect the

victim from an immediate danger or to prevent further abuse." Silver, 387 N.J.

Super. at 127.

      The judge found the FRO was necessary to protect plaintiff, by relying on

her credible testimony that she was frightened, that she did not leave her hotel

room, and that she was scared for her own safety.          The judge stated that

plaintiff's "life, health and well-being have been and are endangered by . . .

defendant's acts[.]"


                                                                           A-1069-18T4
                                        8
      To the extent we have not addressed defendant's other arguments, it is

because they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E). Nevertheless, we add these brief remarks.

      Defendant received due process. The judge granted defendant's request

to adjourn the first FRO date, which was approximately for one month. At trial,

the judge explained the nature of the proceeding, and defendant indicated that

he understood what was about to occur. Then, the judge asked defendant if he

was prepared to proceed, to which defendant voluntarily and knowingly replied

"[y]es."

      Applying the governing principles, we conclude there is no basis to disturb

the trial judge's factual findings or legal conclusions. The judge heard testimony

from the parties, rejected the friend's testimony as irrelevant, and had ample

opportunity to assess credibility. There exists sufficient evidence in the record

to support both Silver prongs, and we see no evidentiary errors nor any abuse of

discretion.

      Affirmed.




                                                                          A-1069-18T4
                                        9